Citation Nr: 0814400	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-34 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for keratitis.  

2.  Entitlement to service connection for polycystic ovarian 
syndrome.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from September 1997 
to October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
denied service connection for keratitis and polycystic 
ovarian syndrome.  

The claim of entitlement to service connection for polycystic 
ovarian syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The medical evidence shows that the veteran's in-service 
keratitis was acute and transitory in nature.  


CONCLUSION OF LAW

Chronic keratitis was not incurred in or aggravated while on 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in her possession.  While the veteran was not 
informed how disability ratings and effective dates are 
assigned, that error was harmless in light of the decision 
reached below.  Further, while the veteran did not receive 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the claims were readjudicated in an October 2007 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent personal 
testimony at a hearing before a Veterans Law Judge at the RO 
in February 2008.  She failed to report to the schedule 
hearing.  In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.   

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, service 
treatment records, VA medical records, private medical 
records, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service treatment reports show that she was 
seen on several occasions for recurrent keratitis of the 
right eye; on at least one occasion she had complaints for 
both eyes.  The condition was treated and resolved on each 
occasion.  She was also seen for keratoconjunctivitis which 
resolved.  

In an October 2006 letter, Lorie A. Logan, O.D., reported 
that she saw the veteran in July 2006 for complaints of 
swelling of the eyelids.  She gave a history of similar 
complaints at the same time of year for the past three years.  
She was diagnosed with a corneal ulcer of the left eye, 
corneal neovascularization in both eyes, and superficial 
punctuate keratitis in both eyes.  She was advised to 
discontinue contact lens use and start Vigamox every two 
hours.  On subsequent visits, the infiltrate improved and 
silicone hydrogel contacts lenses were recommended to improve 
oxygen permeability to the cornea.  

At a September 2007 VA ophthalmologic contract examination 
the appellant reported a history of keratitis.  She did not 
report current pathology,  Following examination the 
diagnoses were corneal neovascularization, superiorly in both 
eyes, dry eye syndrome of both eyes, and refractive error of 
both eyes.  There was no keratitis.  The physician reviewed 
the veteran's records and concluded that the in-service 
keratitis was most likely an acute disease process that was 
fully resolved.  It was opined that her in-service problems 
were due to soft contact lens overuse.  

The Board finds that service connection for keratitis is not 
warranted because the medical evidence does not establish 
that the veteran has chronic keratitis that was incurred in 
or aggravated during active service.  While the veteran was 
treated for keratitis in service, and while she was seen for 
episodes of the disease subsequent to service, the VA medical 
opinion shows that the disability in service was acute in 
nature and fully resolved.  In fact, it was attributed most 
likely to soft contact lens overuse, which was rectified 
after treatment and the proper use of contact lenses.  Even 
the private medical statement from Dr. Logan indicates that 
contact lens use was a causal factor in the development of 
the condition.  Dr. Logan did not report chronic keratitis 
after beginning medication postservice.  Consequently, 
without medical evidence that a chronic disease that may be 
attributed to service exists, service connection for the 
disorder may not be granted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a present 
disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection 
may not be granted unless a current disability exists).  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims recently held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  Here, however, the Board is denying 
the claim primarily because the evidence preponderates 
against finding that the appellant has chronic keratitis.  
Indeed, the evidence shows that the disorder to be acute.  
Therefore, based on the evidence of record, service 
connection is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for keratitis is denied.  


REMAND

Service treatment reports show that the veteran was seen for 
polycystic ovarian syndrome.  A pelvic sonogram in May 2005, 
however, showed no evidence of polycystic ovarian syndrome.  
The veteran subsequently submitted a September 2006 letter 
from a private medical doctor who remarked that a pelvic 
ultrasound in August 2006 was consistent with polycystic 
ovarian syndrome.  The ultrasound report, however, noted 
mildly prominent ovaries with peripherally oriented follicles 
that "may represent" polycystic ovaries "if lab values are 
consistent."  There is no notation on the report, or in the 
physician's letter, to show that the lab values were checked 
and found to be consistent with polycystic ovarian syndrome.  
Consequently, the Board finds that additional development is 
necessary to ascertain whether the veteran has the claimed 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
polycystic ovarian syndrome since 
September 2006.  After securing any 
necessary release, request any records not 
previously secured and associate them with 
the claims file.  

2.  Schedule the veteran for a VA 
gynecological examination to ascertain 
whether she has polycystic ovarian 
syndrome.  The examiner must review the 
entire claims file in conjunction with the 
examination, including the service 
treatment records and post-service medical 
records.  All studies or tests deemed 
necessary should be conducted, including 
any laboratory findings.  If polycystic 
ovarian syndrome is present, the examiner 
should indicate whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that it is related to her in-
service pathology.  

3.  The veteran is hereby notified that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  After the development requested above 
has been completed to the extent possible, 
the issue of entitlement to service 
connection for polycystic ovarian syndrome 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


